Order, Supreme Court, New York County, entered on September 23, 1976, unanimously affirmed for the reasons stated by Saypol, J. Third-party defendant-appellant-respondent shall recover of third-party plaintiff-respondent-appellant $60 costs and disbursements of this appeal. Order, Supreme Court, New York County, entered on September 29, 1976, unanimously affirmed for the reasons stated by Gellinoff, J. Third-party plaintiff-respondent-appellant shall recover of third-party defendant-appellant-respondent $60 costs and disbursements of this appeal. Concur — Kupferman, J. P., Lupiano, Birns and Nunez, JJ.